DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 30, 40, and 41 recite an additional function of the first and second waveguide but do not recite any additional structure corresponding to these additional functions. The limitations are unclear because the claims do not provide a discernable boundary on what performs the function.  The recited functions do not follow from the recited structure (i.e. two waveguides and a lens in coaxial alignment). It is unclear whether the functions require some other structure or is simply a result of operating the two waveguides and lens in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 51-55 call for the second cylindrical wave-guide to further comprise a multi-mode wave-guide. The disclosure does not appear to show a cylindrical wave-guide to include a multi-mode wave-guide

Double Patenting
Claim 49 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  Although the claims recite different function or purpose of the lens, the structure covered by the claims are the same. Nothing indicates the lenses of the two claims are different, but rather appear to state two different functions or purpose which are inherent in the same lens. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


    PNG
    media_image1.png
    566
    240
    media_image1.png
    Greyscale
Claim(s) 29, 39, 45, 48, and 4, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dienemann et al. (DD 294805).

With respect to claims 29, 39, 45, 48, and 49, Dienemann shows a lighting system for laser and super radiation comprising:
a first wave-guide (5, 6, or laser that produces and guides beam 1) substantially coaxially aligned  with a second cylindrical wave-guide (4 “Advantageously, the further mirror tunnel can be designed with a round cross-section,” “The other mirror tunnel 4 is a tube with a mirrored inner surface…a diameter of 4mm”), the second wave-guide comprising an extended at least partially internally reflecting surface and being configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders (“Due to the multiple superimposition in the mirror tunnel 4, a balanced distribution of the intensity is produced at the end thereof
​over the cross-section of the pipe”), and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens (3, 7, 8, 9, and/or 11); and
the at least one lens (3, 7, 8, 9, and/or 11) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide and the second wave-guide and generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens (“Virtual light sources a larger area than the focal spot of the laser without this tunnel,”.

Claim(s) 29, 34-36, 38, 39, 42-50, and 56-60 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tearney et al. (US 2006/0114473).
With respect to claims 29, 45, 48, and 49, Tearney shows a multiple spot generating ("MSG") device (e.g. Figs. 6, 7) suitable for a microscope comprising:
a first wave-guide (600, 600, 610, 710,) substantially coaxially aligned with a second cylindrical wave-guide (para. [0042]: “Cylindrical waveguide may produce orders of rings on the sample”.), the second wave-guide configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders (para. [0037]: “Discrimination of positive and negative orders may be accomplished by modulating the two mirrors 630, 640 with different phases and performing phase sensitive detection.”), and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens (650, 750); and
the at least one lens (650, 750; two lens at [0033]) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide A lens at the opposite end 650 of the mirror tunnel images virtual sources or beamlets along a one-dimensional line.”).
Remark: Although Tearney does not show the claimed result of “generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens,” this property/result is taken to be inherent because the apparatus of Tearney is structurally identical as claimed (i.e. two waveguides axially aligned and a focus lens).

34. The apparatus of claim 29, further comprising a housing (430) which at least partially encloses at least one of the first wave-guide or the second wave-guide.

35. The apparatus of claim 34, further comprising a sheath (430) enclosing the housing.

36. The apparatus of claim 34, further comprising a controller which is configured to at least one of rotate or translate the housing ([0053]).

38. The apparatus of claim 29, wherein the first wave-guide is an optical wave-guide (see [0019]). 

39. The apparatus of claim 29, wherein the at least one lens comprises two lenses [0036].



43. The apparatus of claim 29, further comprising a swept source, wherein the radiation from the first wave-guide is generated by the swept (tunable) source [0013].

44. The apparatus of claim 29, further comprising a broadband source (310; [0027]) wherein the radiation from the first wave-guide is generated by a broadband source.

46. Please see discussion for claim 35 for the probe and in addition, Tearney shows an interferometer 325 at [0027].

47. The system of claim 46, wherein the interferometric arrangement is part of the probe (the probe is the sample arm, which is an interferometric arrangement, of the interferometer).

50. The apparatus of claim 29, further comprising an interferometric arrangement provided in communication with the probe (Tearney shows an interferometer at [0027]).

56-60. The end of a fiber is a point source.

Claim(s) 29, 39, 45, 48, and 49 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tearney et al. (US 2007/0171430).
With respect to claims 29, 39, 45, 48, and 49, Tearney shows a mirror tunnel microscope comprising:
a first wave-guide (100, 105, laser source) substantially coaxially aligned with a second wave-guide (110, 120), the second cylindrical (para.[0055]: N>2 and as N as a high number, the mirror tunnel will be a cylinder), wave-guide configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders [00037], and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens [0037]; and
the at least one lens (130; “plurality of lenses” at [0010]) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide and the second wave-guide and generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens.
Remark: Although Tearney does not show the claimed result of “generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens,” this property/result is taken to be inherent because the apparatus of Tearney is structurally identical as claimed (i.e. two waveguides axially aligned and a focus lens).

Response to Arguments
Claim Rejections - 35 USC § 112, 2nd paragraph, double patenting, written description
	Applicant cites to Figure 11 to support the new limitation of “an extended at least partially internally reflecting surface” and the other embodiments such as Figs. 4, 5A, 7-9 to further support the “cylindrical” wave-guide. The Examiner is not persuaded that the embodiment shown in Figure 11 is clearly a cylinder based on other disclosed embodiments because the embodiment of Figure 11 is vastly different from the other embodiments in terms of structural/functional differences as well as results produced. This is the reason the double patenting rejection of the claims have been withdrawn over the claims of U.S. Pat. Nos. 9,081,148 and 9,408,539, namely, because the claims of the reference patents do not cover the embodiment described for Figure 11, for which the present claims do (See Remarks of 01/19/2022, page 9).  Although the Examiner is not persuaded that the other embodiments show support for a cylindrical mirror-tunnel, a rejection under 35 U.S.C. 112(a) for lacking written description is not made in this Action. After careful consideration, the disclosure’s silence on the shape of the mirror tunnel shows that the disclosure relies on what one of ordinary skill in the art at the time of the invention would understand what a mirror tunnel to be, as well as there being a limited number of options for the shape of the tunnel (circular or polygonal, i.e. 2 or more sides that are generally symmetrical). The disclosure is sufficient to show that the inventors possessed a cylindrical mirror tunnel. To conclude that the inventors did not possess a cylindrical mirror tunnel, the disclosure would have to show possession of only a non-cylindrical mirror tunnel. For the same reasons, it is the Examiner’s conclusion that the prior art cited this Action (US 2007/0171430 and 2006/0114473) also anticipates a cylindrical mirror tunnel although not explicitly stated.

Double Patenting
	 With respect to claim 49, Applicant argues claims 49 and 29 have different scope where claim 29 requires a lens "which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens." Claim 49, on the other hand, has a lens configured to generate a focus-spot radiation "which has a greater depth-of-focus than a diffraction-limited depth-of-focus." Like that of the wave-guiding arrangement discussed above, there appears to be no structural difference covered between claim 29 and 49. Nothing in the disclosure, nor identified by Applicant, suggests or identifies what lenses would have one function but not the other. Furthermore, the claimed functions appear to be the property of the entire claimed apparatus (i.e. the same disclosed embodiment) due to the combination of the claimed elements, not a particular property of the lens itself. See para. [0102] of the application as published.

Claim Rejections - 35 USC § 102(b)
	Applicant argues US 2007/0171430 to Tearney shows a pair of flat parallel mirrors and does not show the claimed “cylindrical” wave-guide. The Examiner respectfully disagrees. The pair of flat parallel mirrors are than of one embodiment. Tearney teaches a N>2 mirror tunnel (para. [0055]) and thus covers a mirror tunnel having a sufficient number of mirrors such that it amounts to be a cylindrical mirror tunnel. 
Applicant’s arguments with respect to Kita have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (US 4,744,615):

    PNG
    media_image2.png
    105
    713
    media_image2.png
    Greyscale


	Bierhuizen et al. (US 2006/0187520):

    PNG
    media_image3.png
    203
    589
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886